Lea, Sp. -J.,
delivered the opinion of the conrt:
In this case, after the jury had been charged by the court and retired, they returned into the court and asked to have Haney Riley restate her testimunj7'. She was recalled, and although his Honor tvarned her to only state the testimony she had already given, yet in utter disregard of this instruction, she gave other testimony, more material and important against the prisoner than any before detailed by any witness, and this was done over the objection of the defendant, and the same was not withdrawn from the jury by the court. For this error this case must be reversed. His Honor should have withdrawn this testimony from the jury, and manifested to the jury his displeasure by punishing the witness for contempt.